DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-20 and 24 is/are pending for this Office Action.

Election/Restrictions
Applicant’s election of claim(s) 1-11, 19-20, and 24 in the reply filed on 02/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim(s) 12-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim(s) 1-11, 19-20, and 24 is/are under consideration for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 4, 9, 11, and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 4, 9 and 11: The claims recite the limitation "the glass".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 provides antecedent basis for “a solid glass phase” and claim 2 makes reference to this with “the solid glass phase”. It is unclear if “the glass” is the same as “the solid glass phase”. If this is the case, consistent terminology should be used throughout the claim set. 

Claim 24: Claim 24 is dependent on a withdrawn claim and it is unclear what the limitations are of the electrode. For the purposes of examination, claim 24 will be treated as including the limitations of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 19, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US 4,105,530), as evidenced by Yin et al (“Transition-metal-doped Fe2O3 nanoparticles for oxygen evolution reaction”, Progress in Natural Science: Materials International, 28, 4, 2018, pages 430-436) for claim 8. 

Claim 1: Johnson discloses an electrode for an electrochemical cell (see e.g. col 1, lines 5-9 of Johnson), the electrode comprising electrode material disposed on a substrate (see e.g. col 3, lines 29-33 of Johnson), wherein the electrode material comprises electrocatalyst and a solid glass phase (see e.g. col 3, lines 67-68 of Johnson) which binds the electrocatalyst to the substrate (see e.g. col 3, lines 57-60 of Johnson). 

Claim 3: Johnson discloses that the glass is a borosilicate glass (see e.g. abstract of Johnson)

Claim 4: Johnson discloses that the glass is substantially free of lead (it is borosilicate glass without mention of lead, see e.g. abstract of Johnson)

Claim 5: Johnson discloses that the electrocatalyst forms an interconnected network of electrocatalyst through the electrode material (the layer is a dispersed mixture of the electrocatalyst with low porosity and good electrical connection with the substrate, see e.g. connecting paragraph of col 3 and 4 and col 3, lines 29-36 of Johnson). 

Claim 6: Johnson discloses that the electrode material forms a barrier on the surface of the substrate, thereby preventing contact between the electrolyte and the substrate in use (see e.g. col 3, lines 60-66 of Johnson)

Claim 7: Johnson discloses that the electrode material comprises exposed electrocatalyst (see e.g. col 1, lines 10-22 of Johnson). 

Claim 8: Johnson discloses that the electrocatalyst is an oxygen evolution reaction (OER) catalyst (titanium doped ferric oxide, see e.g. abstract and col 1, lines 5-9 of Johnson and evidenced by Yin) and and/or an electrochlorination catalyst (titanium doped ferric oxide, see e.g. abstract and col 2, lines 25-38 of Johnson). 

Claim 9: Johnson discloses that the glass is acid resistant (it is borosilicate glass, see e.g. abstract of Johnson)

Claim 10: Johnson discloses that the electrode material has pores and/or pits on an electrolyte-side surface thereof (see e.g. col 3, lines 47-52 of Johnson).

Claim 19: Johnson discloses an electrochemical cell (see e.g. col 2, lines 18-38 of Johnson) comprising an electrode as defined in claim 1 (see rejection of claim 1 aobve).

Claim 20: The limitation claiming the electrochemical cell is an electrochlorination cell is an intended use for the cell. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Johnson discloses all the structure for claim 20. Furthermore, Johnson discloses Johnson discloses the following (see e.g. col 2, lines 25-38 of Johnson):
Another use for electrodes in accordance with the invention is in electrochemical synthesis in aqueous and organic solutions, for example in the preparation of chlorine or certain oxy-compounds of chlorine, bromine, and sulphur, such for example, as sodium chlorate, perchlorates, persulphates. Many different types of anode are used at present in electrochemical synthesis processes. It is considered that a likely application of the electrodes to which this invention relates might be for the electrochemical treatment of effluents, for example, for the anodic oxidation of electroplating bath effluents, or for the chlorination of sea water for effluent treatment. 

Claim 24: Johnson discloses an electrochemical cell (see e.g. col 2, lines 18-38 of Johnson) the electrochemical cell comprising an electrode made according to claim 12 (see rejection of claim 1 above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as evidenced by The Engineering Toolbox (“Coefficients of Linear Thermal Expansion: Linear temperature expansion coefficients for aluminum, copper, glass, iron and other common materials”, 2006) for claim 11. 

Claim 2: Johnson teaches that the solid glass phase constitutes 20wt % of the electrode material (see e.g. col 5 ,lines 66-68 of Johnson). The limitation claiming “the solid glass phase is sintered glass frit” is a product-by-process limitation. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re 

Claim 11: Johnson teaches that the glass phase can be borosilicate or soda glass (see e.g. abstract) and that the substrate can be steel or iron (see e.g. connecting paragraph of col 3 and 4 of Johnson). According to the Engineering Toolbox, the coefficient of thermal expansion for glass ranges from 4-9 and the coefficient of thermal expansion for iron or steel ranges from 10-12 for iron and 10-17 for steel. This gives a range for the difference of 10-23% (9:10 – 4:17), which overlaps with the claimed range of +/-10% or less. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795